Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 02/24/2021 have been fully considered but they are not persuasive. 
Applicant argues “the rejection is overcome and that each of present claims 1 and 5-8 patentably distinguish over the references of record, including Takahisa and Adachi, because none of the references disclose or suggest a welded portion forming structure as now defined in claim 1, which additionally requires
— in an interior angle of the corner, if an angle formed by a reference line, which passes through the vertex of the comer in parallel with the axial direction of the insertion opening, and the first surface is assumed to be , and an angle formed by the reference line and the second surface is assumed to be , then a relation that satisfies all of  > 0,  ≥ , and  > 0 holds ---.” (Page 14, line 18-Page 15, line 1)
However, examiner respectfully disagrees.
The geometric limitations with inequality conditions are still met using the Adachi reference as shown in the office action. However the volumetric disclosure is not met as disclosed in the Figs. 11-13 and Fig. 14 after machining in the Adachi art. Refer the disclosure in the Spec, i.e., “when almost the entire convex portion 58 melts away, the first joint surface 34 and the second joint surface 36 make contact with each other, which results in the formation of the welded portion 20, and the front end face 44 and the second tapered surface 62 come into contact with each other.” (PGPUB Para. 68, lines 1-6)
Therefore, examiner maintains his position.

Drawings
The drawing objection is withdrawn and the drawings filed on 02/24/2021 are accepted.

Claim Objections
The previous claim objections are withdrawn.

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahisa (JP 2018-164922) in view of Adachi (US 6,138,351).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 1, Takahisa discloses
Metal members (the 1 metal member which is the valve seat 12; Pg10:P27:4-5, Fig. 2 and the cylinder head body 14; Pg10, P27:5-6, Fig. 2

    PNG
    media_image1.png
    354
    178
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    133
    210
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    143
    118
    media_image3.png
    Greyscale
) which are joined
 together at a resistance welded portion (a joint portion 28 is formed by welding; Pg10, P31:1 [further disclosing] joined by resistance welding; Pg8, P19:2), comprising:

a first metal member (the 1 metal member which is the valve seat 12; Pg10:P27:4-5, Fig. 2) having a shape of an annular ring (the shape of “the 1 metal member”; Pg10:P27:4-5, Fig. 2) and a second metal member (the cylinder head body 14; Pg10, P27:5-6, Fig. 2) having an insertion opening (the opening peripheral edges 22; Pg10, P30:3-4, Fig. 2) into which the first metal member is inserted (Pg11, P34:1, Fig. 3), wherein

the first metal member is configured to be inserted into the insertion opening from one end side (bottom side of “12”; Fig. 2) to another end side (top side of “12”; Fig. 2) of the second metal member in an axial direction (the principal body axis of “12” and “14”; Fig. 2), and an outer periphery (the vertically circumferential outer surface of “12”; Fig. 2) of the first metal member has a first joint surface (the 1 bonding surface 24; P35:1, Fig. 2) having a taper shape (Pg11, P35:1) whose diameter is increased from a front end side (the bottom surface of “12”; Fig. 2) to a base end side (the top surface of “12”; Fig. 2) of an insertion direction (“x” direction; Fig. 2) into the insertion opening,

an inner periphery (Peripheral surface 40a; P64:9, Fig. 2) of the insertion opening has a convex portion (40 -- Protruding part; Pg15, P64:9, Fig. 2 [further disclosing] 40c; Fig. 2

    PNG
    media_image4.png
    322
    484
    media_image4.png
    Greyscale
), a first tapered 
surface (1st Tapered Surface; Fig. 2 which is 26 in Fig. 4), and a second tapered surface (2nd Tapered Surface; Fig. 2 which is 32 in Fig. 4), the convex portion (40c; Fig. 2) being shaped like an annular ring (the shape of “40c”; Fig. 2) and protruding from a second joint surface (26. 2 bonding surface; Pg15, P64:5, Fig. 2) which forms the resistance welded portion (a joint portion 28 is formed by welding; Pg10, P31:1 [further disclosing] joined by resistance welding; Pg8, P19:2) with the first joint surface, the first tapered surface having a taper shape (the sloped surface of the “1st Tapered Surface”; Fig. 2) extending from a first origin portion (1st Origin; Fig. 2) of the second joint surface from which the convex portion rises on the one end side of the second metal member, to one end side (bottom end of “22”; Fig. 2) of the insertion opening, in a direction (top radial direction from the top of “the opening peripheral edges 22”; Pg10, P30:3-4, Fig. 2) in which a diameter (the top diameter of “the opening peripheral edges 22”; Pg10, P30:3-4, Fig. 2) of the insertion opening is increased (wider as graphically disclosed in Fig. 2), the second tapered surface having a taper shape (the tapered surface of the “2nd Tapered Surface”; Fig. 2) extending from a second origin portion (2nd Origin; Fig. 2) of the second joint surface from which the convex portion rises on the other end side of the second metal member, to another end side of the insertion opening (a joint portion 28 is formed by welding; Pg10, P31:1 [further disclosing] joined by resistance welding; Pg8, P19:2), in a direction (radial directions of the “2nd Tapered Surface”; Fig. 2) in which the diameter of the insertion opening is reduced (shorter as graphically disclosed in Fig. 2),

the convex portion has a first surface (First surface; Fig. 2) extending from the first origin portion to a center side (Center Side; Fig. 2) of the insertion opening in a radial direction (radial direction from “Center Side”; Fig. 2), and a second surface (Second surface; Fig. 2)  which extends from the second origin portion to a center side end (center of the radius of “40c”; Fig. 2) of extension of the first surface and forms a corner (the apex of “40c”; Fig. 2) with the first surface,

 if a distance (the length of “A”; Fig. 2) in the radial direction between a vertex (40c; Fig. 2) of the corner and the first origin portion is assumed to be A (“A”; Fig. 2), 

(Angle 1; Fig. 2) which the first joint surface (24. 1 bonding surface; Page 15, P64:5) forms with an axial direction (the centerline of “12”; Fig. 2) of the first metal member, and a second joint surface angle (Angle 2; Fig. 2)  which the second joint surface connecting the first origin portion and the second origin portion  in a shortest distance forms with the axial direction of the insertion opening are equal (same angle having the same slope as graphically disclosed in Fig. 5

    PNG
    media_image5.png
    551
    447
    media_image5.png
    Greyscale
), and
in an interior angle (the 3rd quadrant angle of the apex of “40c”; Fig. 2) of the corner (the apex of “40c”; Fig. 2), if an angle (an angle measured clockwise rotation from the vertical axis; Fig. 2) formed by a reference line (a vertical axis passing through “40c”; Fig. 2), which passes through the vertex (the apex of “40c”; Fig. 2) of the corner in parallel with the axial direction (the principal axis of “22”; Fig. 2) of the insertion opening, and the first surface is assumed to be (an angle  measured clockwise rotation from the vertical axis; Fig. 2), and an angle (an angle measured counter-clockwise rotation from the vertical axis; Fig. 2) formed by the reference line and the second surface is assumed to be (an angle  measured clockwise rotation from the vertical axis; Fig. 2 wherein ), then a relation that satisfies all of  > 0 (A=90o>0),  ≥ A=90o                        
                            ≥
                        
                    B=0, and > 0 (B=0o and >0 not hold) holds.

but is silent regarding
a distance in the radial direction between the vertex (72) and the second origin portion (66) is assumed to be B, then a relation that satisfies all of A > 0, A > B, and B > 0 holds, and

 > 0 holds

However, Adachi discloses, in the technically analogous field for “Method of Making a Valve Seat” (title, Fig. 10

    PNG
    media_image6.png
    390
    388
    media_image6.png
    Greyscale
),
a distance (the length of B”; Fig. 10) in the radial direction (radius direction from the longitudinal centerline of “34”; Fig. 10) between the vertex (Apex; Fig. 10) and the second origin portion (Edge; Fig. 10) is assumed to be B (B”; Fig. 10), then a relation (the inequality of the dimensions of A” and B”; Fig. 10) that satisfies all of A > 0 (A” > 0 as graphically disclosed in Fig. 10), A > B (A” > B” as graphically disclosed in Fig. 10), and B > 0 (B” > 0 as graphically disclosed in Fig. 10) holds, and

 > 0 (Angle >0) holds

The advantage of using Adachi’s tapered vertex shape is not only to utilize “the valve seats of the cylinder head normally formed from a harder, less heat conductive material such as iron or ferrous iron alloys and solve various disadvantages such as press fitting problems requiring large valve seat inserts (C1:25), spacing of valve seats (C1,34), having voids or air gaps (C1:42) and causing high temperature valve operation (C1:44), but also to provide a more dummy material which plastically deforms upon insertion of the insert ring 43 resulting in a metallurgical bonding of the cylinder head and the valve seat as explained in the background of the invention.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Takahisa with Adachi by replacing Takahisa’s right vertex shape with Adachi’s tapered vertex shape in order not only to utilize “the valve seats of the cylinder head normally formed from a harder, less heat conductive material such as iron or ferrous iron alloys and solve various disadvantages such as press fitting problems requiring large valve seat inserts, spacing of valve seats, having voids or air gaps and causing high temperature valve operation, but also to provide a more dummy material which plastically deforms upon insertion of the insert ring 43 resulting in a metallurgical bonding of the cylinder head and the valve seat as explained in the background of the invention.

Regarding claim 5, Takahisa in view of Adachi discloses
if an angle (Adachi: Gamma; Fig. 10) formed by the radial direction (Adachi: the horizontal radius of “Gamma”; Fig. 10) of the insertion opening (Adachi: 34; Fig. 10) and a surface direction (Adachi: the slope of “gamma”; Fig. 10) of the first surface (Adachi: the tapered surface of “Gamma”; Fig. 10) is assumed to be  (Adachi: Gamma; Fig. 10

    PNG
    media_image7.png
    318
    276
    media_image7.png
    Greyscale
), and an angle (Adachi: Delta; Fig. 10) formed by the axial direction (Adachi: the top arrow; Fig. 10) of the insertion opening and a surface direction (Adachi: the slope of “Delta”; Fig. 10) of the second surface (Adachi: the tapered surface of “Delta”; Fig. 10) is assumed to be  (Adachi: Delta; Fig. 10), then a relation of 0° < =   holds (Adachi: “Gamma” and “Delta” > 0; Fig. 10).

Adachi discloses “” and “” angles as mapped above, but Takahisa in view of Adachi is silent regarding
a relation of  =  < 45° holds

 Takahisa discloses the claimed invention except for a relation of  =  < 45°.  It would have been an obvious matter of design choice to have a desired shape of a vertex having an optimal dummy material, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 6, Takahisa in view of Adachi discloses
a direction (Adachi: the arrow direction; Fig. 10) in which an inner periphery (Adachi: Vertical Surface; Fig. 10

    PNG
    media_image8.png
    266
    441
    media_image8.png
    Greyscale
) of the first metal member (Adachi: 43; Fig. 10) extends in the axial direction (Adachi: the arrow direction of the centerline of “43”; Fig. 10) of the first metal member, and a direction (Adachi: radial direction on the Horizontal Surface; Fig. 10) in which a base end face (Adachi: Horizontal Surface; Fig. 10), which is an end face (Adachi: top surface of “Horizontal Surface”; Fig. 10) of the first metal member on the base end side (Adachi: the top surface of “43”; Fig. 10), extends in a radial direction (Adachi: radial direction on the Horizontal Surface; Fig. 10) of the first metal member intersect at an intersection (Adachi: Cross Point; Fig. 10),

an end (Adachi: Inner Circumferential Corner; Fig. 10) of the inner periphery of the first metal member on the base end side coincides (Adachi: same vertical height with the Cross Point; Fig. 10) with the intersection or is away from the intersection to the front end side of the first metal member,

(Adachi: Central Circumferential Corner; Fig. 10) of the base end face (Adachi: ) on a center side of the first metal member in the radial direction coincides with the intersection or is away from the intersection to an outer side of the first metal member in the radial direction, and

if a distance between a front end (Adachi: Bottom End; Fig. 10) of the inner periphery of the first metal member on the front end side and the intersection is assumed to be a (Adachi: Vertical Height; Fig. 10), a distance between an outer end (Adachi: Outer Circumference; Fig. 10) of the base end face on the outer side of the first metal member in the radial direction and the intersection is assumed to be b (Adachi: Radial Length; Fig. 10), and a distance (Adachi: Gap; Fig. 10) between the end (Adachi: Inner Circumferential Corner; Fig. 10) of the base end face on the center side of the first metal member in the radial direction and the intersection is assumed to be c (Adachi: Gap; Fig. 10), then a relation that satisfies all of b/a 

Takahisa in view of Adachi discloses “a”, “b” and “c” as mapped above, but Takahisa in view of Adachi is silent regarding
b/a > 1 and b/3 > c > 0

Adachi discloses the claimed invention except for a relation that satisfies all of b/a > 1 and b/3 > c > 0.  It would have been an obvious matter of design choice to have a desired shape of a vertex having an optimal dummy material, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Regarding claim 7, Takahisa in view of Adachi discloses
the first metal member (Adachi: the insert ring 43; C5:10, Fig. 10) is formed of an iron-based material (Adachi: a sintered ferrous alloy; C5:12) and the second metal member (Adachi: a base cylinder head casing 32; C4:25) is formed of an aluminum-based material (Adachi: an aluminum or aluminum alloy; C4:26).

Regarding claim 8, Takahisa in view of Adachi discloses
the first metal member (Adachi: the insert ring 43; C5:10, Fig. 10) is a valve seat (Adachi: the valve seat 35; C5:9, Fig. 10), the second metal member (Adachi: a base cylinder head casing 32; C4:25) is a cylinder head main body (Adachi: a base cylinder head casing 32; C4:25), and
the insertion opening (Adachi: one or more intake passages 34; C4:35, Fig. 10) is an opening circumferential portion (Adachi: one or more intake passages 34; C4:35, Fig. 10) of a port (Adachi: one or more intake passages 34; C4:35, Fig. 10) provided in the cylinder head main body.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nomura (US-6552292), Nomura (US-6323458), Adachi (US-5787853).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYOUNGHYUN BAE/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761